DETAILED ACTION
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 10/28/21.  In particular, claim 24 has been amended to limit the hydrophobic block to two or more monomer units and the neutralized percent.  The combination of limitations were not previously presented.

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.  


Claims 1-15, 17-18, 20-25, 28-39 and 42-43 are pending.
Claim 34 is objected to.
Claims 15, 24-25, 28-33, 35-39 and 42-43 are rejected.
Claims 1-14, 17-18 and 20-23 are allowed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 15 and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 24 limit the hydrophobic block to two monomers.  However claims 15 and 38 limit the blocks to e.g. styrene only (polystyrene-b-(poly(styrene-r-acrylic acid)), which is outside the scope of the parent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claims 15 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, as outlined above, some of the species of claims 15 and 38 are outside the scope of the parent claims.  Therefore, it is unclear if these species (e.g. polystyrene-b-(poly(styrene-r-acrylic acid))) are excluded from the claim or not.  


Claim Rejections - 35 USC § 103

Claim(s) 24-25, 28-33, 35-39 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0207841 (herein Kosar).
As to claims 24-25, 28-33, 35, 37, 41-42, Kosar discloses a dispersion (abstract) comprising water and a polymer of the structure PMMA-block-P-MA/PEGMA/MAA-Na, wherein PMMA=polymethyl methacrylate (hydrophobic block), MA=methyl acrylate (hydrophobic repeating unit) and MAA-Na (hydrophilic repeating unit).  See example 20 in paragraph 83.  
Example 10 in paragraph 72 shows neutralization of 10%.  Further, paragraph 34 and 24 discloses that the block copolymer can be partially neutralized as to impart pH dependency.  Partially neutralized of Kosar is interpreted as 1 to 99%, which substantially overlaps the claimed range of 5 to 95.  Further, one would want to modify the range as to impart the appropriate pH dependency (paragraph 34 and 24 of Kosar).  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  Further, one would want to modify the range as to impart the appropriate pH dependency (paragraph 34 and 24 of Kosar).  
Paragraph 26 states that the hydrophobic block can contain “one or more hydrophobic monomers” of styrene, acrylate, methacrylate, etc.  While the examples do not specifically disclose the claimed invention, the broader disclosure teaches each of the limitations in groups.   Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).  It is noted that there are a finite number of recognized solutions in the broader disclosure (paragraph 26 teaching more than one hydrophobic monomer reading on the claim limitation) which the broader disclosure implies yields predictable results (block copolymers) and one would have pursued the solutions given that they are in the broader disclosure teaches that they are suitable.  It is further noted that the originally filed specification only shows examples with one hydrophobic monomer and thus applicant has not shown unpredictable results.  In light of the discussion above, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to prepare any of the block copolymers suggested by Kosar including ones with a copolymer block of styrene and acrylate/methacrylate as claimed and thereby arrive at the claimed invention.
As to claim 36, the number average molecular weight of the copolymer is 10 to 400 kg/mol (paragraph 33), which overlaps the claimed range.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 38, styrene and t-butyl acrylate are both listed as suitable hydrophobic monomer units in the hydrophobic block.  See paragraph 26.    Acrylic acid is listed as a suitable hydrophilic monomer unit for the amphiphilic block in paragraph 24.  The copolymer has amphiphilic blocks (36) which includes hydrophobic monomers (such as butyl acrylate listed earlier) and hydrophilic monomers such as acrylic acid.  See paragraph 36.  Thus, selecting the appropriate monomers from the finite lists, one would arrive at the claimed poly(styrene-r-butyl acrylate-b-poly(butyl acrylate-r-acrylic acid).    Again as noted above, case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).    In the instant case, there are a finite number of monomers to choose from and they all yield to predictable results.  Therefore, it would have been obvious at the time of the invention to have prepared any of the copolymers of Kosar including ones that fall within the claimed invention because each are taught as suitable.
As to claims 39, the block copolymer and dispersion does not contain any surfactants.  See examples.  
As to claim 43, see the examples, such as example 5, wherein the copolymer is present in about 15.0 g in 67 g solvent (thus about 20 wt%).  Therefore, it would have been obvious to utilize the appropriate amount of solvent, including amounts of about 20 wt% because that it was is utilized for other examples.

Allowable Subject Matter
Claims 1-14, 17-18 and 20-23 are allowed.

Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
The amendments have been noted and all previous grounds of rejection have been withdrawn.   Kosar is the only reference carried over and is no longer rejected as anticipated.  However, as elucidated in the prior art rejections above, the Kosar renders the claims obvious.   Specifically, each of the claimed features are listed in finite lists and yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARK S KAUCHER/Primary Examiner, Art Unit 1764